UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x Quarterly Report Pursuant to Section 13 or 15(d) ofthe Securities Exchange Act of 1934 For the Quarterly Period Ended December 31, 2012 or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Transition Period from to Commission File No. 0-13150 CONCURRENT COMPUTER CORPORATION (Exact name of registrant as specified in its charter) Delaware 04-2735766 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4375 River Green Parkway, Suite 100, Duluth, GA30096 (Address of principal executive offices) (Zip Code) Telephone: (678) 258-4000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filero Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox Number of shares of the Registrant's Common Stock, par value $0.01 per share, outstanding as of January 21, 2013 was 9,226,054. Concurrent Computer Corporation Form 10-Q For the Three and Six Months Ended December 31, 2012 Table of Contents Page Part I – Financial Information Item 1. Condensed Consolidated Financial Statements 2 Condensed Consolidated Balance Sheets (Unaudited) 2 Condensed Consolidated Statements of Operations (Unaudited) 3 Condensed Consolidated Statements of Comprehensive Income (Unaudited) 4 Condensed Consolidated Statements of Stockholders’ Equity and Comprehensive Income 5 Condensed Consolidated Statements of Cash Flows (Unaudited) 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Controls and Procedures 26 Part II – Other Information Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 6. Exhibits 27 EX-31.1 SECTION EX-31.2 SECTION EX-32.1 SECTION EX-32.2 SECTION 1 Table of Contents Part I Financial Information Item 1. Condensed Consolidated Financial Statements Concurrent Computer Corporation Condensed Consolidated Balance Sheets (Dollars in Thousands, Except Per Share Data,) December 31, June 30, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, less allowance for doubtful accounts of $92 at December 31, 2012 and $80 at June 30, 2012 Inventories Prepaid expenses and other current assets Total current assets Property, plant and equipment, net Intangible - purchased technology, net Intangible - customer relationships, net Other long-term assets, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable and accrued expenses $ $ Deferred revenue Total current liabilities Non-current liabilities: Deferred revenue Pension liability Other Total liabilities Commitments and contingencies (Note 11) Stockholders' equity: Shares of common stock, par value $.01; 14,000,000 authorized; 8,791,891 and 8,700,789 issued and outstanding atDecember 31, 2012 and June 30, 2012, respectively 88 87 Capital in excess of par value Accumulated deficit ) ) Treasury stock, at cost; 37,788 at December 31, 2012 and June 30, 2012 ) ) Accumulated other comprehensive income Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of the condensed consolidated financial statements. 2 Table of Contents Concurrent Computer Corporation Condensed Consolidated Statements of Operations (Unaudited) (In Thousands, Except Per Share Amounts) Three Months Ended Six Months Ended December 31, December 31, Revenues: Product $ Service Total revenues Cost of sales: Product Service Total cost of sales Gross margin Operating expenses: Sales and marketing Research and development General and administrative Total operating expenses Operating income (loss) ) ) Interest income 9 34 25 95 Interest expense ) Other (expense) income, net ) Income (loss) before income taxes ) ) Provision for income taxes 6 Net income (loss) $ $ ) $ $ ) Net income (loss) per share Basic $ $ ) $ $ ) Diluted $ $ ) $ $ ) Weighted average shares outstanding - basic Weighted average shares outstanding - diluted Cash dividends declared per common share $ $
